Exhibit 10.29

(LOGO) [c83423p8342301.jpg]

NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance-Based Restricted Stock Agreement

This Performance-Based Restricted Stock Agreement (the “Agreement”), which
includes the attached “Terms and Conditions of Performance-Based Restricted
Stock” (the “Terms and Conditions”) and the attached Exhibit A captioned
“Performance      , 20     (the “Grant Date”) by NEW JERSEY RESOURCES
CORPORATION, a New Jersey corporation (the “Company”), to      (“Employee”),
under Sections 6(d), 6(i) and 7 of the 2007 Stock Award and Incentive Plan (the
“Plan”), of      shares of Performance-Based Restricted Stock (the
“Performance-Based Restricted Stock”), including rights to dividends paid on the
Performance-Based Restricted Stock as specified herein, as follows:

Number of Shares Granted:  _____  Shares of Performance-Based Restricted Stock
Performance-Based Restricted Stock is Forfeitable: The Performance-Based
Restricted Stock is forfeitable until it vests and becomes non-forfeitable as
specified herein.
How Performance-Based Restricted Stock Vests: The Performance-Based Restricted
Stock, if not previously forfeited, will become vested and non-forfeitable as
follows: (i) Two Thirds (2/3) of the Performance-Based Restricted Stock (rounded
down to the nearest whole share) will become vested and non-forfeitable if, and
at the time the Committee certifies that, the Performance Goal defined on
Exhibit A to this Agreement for the Company’s fiscal year ended September 30,
2009 is achieved; and (ii) the remaining Performance-Based Restricted Stock will
become vested and non-forfeitable if, and at the time the Committee certifies
that, the Performance Goal defined on Exhibit A to this Agreement for the
Company’s fiscal year ending September 30, 2010 is achieved, provided in each
case the Employee continues to be employed by the Company or a Subsidiary from
the Grant Date through the last day of the applicable fiscal year. The date of
the Committee’s certification shall be the “Stated Vesting Date” for such fiscal
year. In addition, if not previously forfeited, upon a Change in Control the
Performance-Based Restricted Stock will become vested and non-forfeitable,
provided the Employee continues to be employed by the Company or a Subsidiary
from the Grant Date until the Change in Control. In addition, if not previously
forfeited, the Performance-Based Restricted Stock will become vested and
non-forfeitable in connection with Employee’s Termination of Employment due to
death, Disability or Retirement to the extent provided in Section 4 of the
attached Terms and Conditions. If the Performance Goal for the Company’s
applicable fiscal year is not met (and there is no Change in Control during such
fiscal year) and the Performance-Based Restricted Stock is not otherwise vested,
the unvested Performance-Based Restricted Stock relating to such fiscal year
will be immediately forfeited. If Employee has a Termination of Employment
during a fiscal year of the Company due to death, Disability or Retirement and
the Performance-Based Restricted Stock does not vest by the Stated Vesting Date
for such fiscal year (or, if earlier, upon a Change in Control during such
fiscal year), the unvested Performance-Based Restricted Stock will be
immediately forfeited. Notwithstanding the foregoing, in the event of Employee’s
Termination of Employment by the Company for any reason other than Disability or
death or by Employee voluntarily (other than on Retirement), the
then-outstanding Performance-Based Restricted Stock not vested as of the date of
Employee’s Termination of Employment will be immediately forfeited.

 

1



--------------------------------------------------------------------------------



 



Performance Goals: The Performance Goals upon which the Performance-Based
Restricted Stock may become vested and non-forfeitable, subject to Employee’s
continued employment with the Company or a Subsidiary or as otherwise set forth
herein, shall be as specified in Exhibit A hereto.
Dividend Rights: Dividends paid on shares of Performance-Based Restricted Stock
shall be automatically reinvested in additional Performance-Based Restricted
Stock which shall be subject to the same terms as the shares of
Performance-Based Restricted Stock to which the dividends relate, as specified
in Section 5 of the Terms and Conditions of Performance-Based Restricted Stock.

The Performance-Based Restricted Stock is subject to the terms and conditions of
the Plan and this Agreement, including the Terms and Conditions of
Performance-Based Restricted Stock attached hereto and deemed a part hereof. The
number of Performance-Based Restricted Stock and the kind of shares of Stock and
the other terms and conditions of the Performance-Based Restricted Stock are
subject to adjustment in accordance with Section 5 of the attached Terms and
Conditions and Section 11(c) of the Plan.

Employee acknowledges and agrees that (i) the Performance-Based Restricted Stock
is nontransferable, except as provided in Section 3 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Performance-Based Restricted
Stock is subject to forfeiture in the event of the Company’s failure to achieve
the applicable Performance Goal for the applicable fiscal year of the Company or
of Employee’s Termination of Employment in certain circumstances on or prior to
the last day of the applicable fiscal year, as specified in Section 4 of the
attached Terms and Conditions, and (iii) sales and other transfers of shares of
Stock will be subject to any Company policy regulating trading by employees and
the transfer restrictions set forth in Section 3 of the attached Terms and
Conditions.

Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan.

IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.

NEW JERSEY RESOURCES CORPORATION

By:                                    
LAURENCE M. DOWNES
Chairman & CEO

EMPLOYEE

                                       
NAME
Title

2

 

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK

The following Terms and Conditions apply to the Performance-Based Restricted
Stock granted to Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”)
and to any additional Performance-Based Restricted Stock resulting from
dividends paid on shares of Performance-Based Restricted Stock (as defined
below), if any, as specified in the Performance-Based Restricted Stock Agreement
(of which these Terms and Conditions form a part). Certain terms of the
Performance-Based Restricted Stock, including the number of Performance-Based
Restricted Stock granted and vesting terms and date(s), are set forth on the
cover page hereto and Exhibit A, which are an integral part of this Agreement.

1. General. The Performance-Based Restricted Stock is granted to Employee under
the Company’s 2007 Stock Award and Incentive Plan (the “Plan”), a copy of which
has been previously delivered to Employee and/or is available upon request to
the Corporate Benefits Department. All of the applicable terms, conditions and
other provisions of the Plan are incorporated by reference herein. Capitalized
terms used in this Agreement but not defined herein shall have the same meanings
as in the Plan. If there is any conflict between the provisions of this document
and mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of Performance-Based Restricted Stock, Employee agrees to be
bound by all of the terms and provisions of the Plan (as presently in effect or
later amended), the rules and regulations under the Plan adopted from time to
time, and the decisions and determinations of the Leadership Development and
Compensation Committee of the Company’s Board of Directors (the “Committee”)
made from time to time with respect to the Plan or this Agreement.

2.  Delivery of Stock. The Performance-Based Restricted Stock is granted to
Employee on the terms and subject to the conditions set forth in the
Performance-Based Restricted Stock Agreement (of which these Terms and
Conditions form a part). Performance-Based Restricted Stock is forfeitable until
it vests and becomes non-forfeitable as described herein. The Committee shall
review the Performance Goal for each applicable fiscal year and certify whether
the Performance Goal is achieved for the fiscal year no later than the
December 15th immediately following the end of the applicable fiscal year. If
certificates representing Performance-Based Restricted Stock are registered in
the name of Employee, the Company shall retain physical possession of any such
certificates for the shares until the Performance-Based Restricted Stock vests
or is forfeited, and Employee hereby irrevocably constitutes and appoints the
Corporate Secretary of the Company to transfer the Stock that comprises the
Performance-Based Restricted Stock on the books of the Company with full power
of substitution in the premises if the Performance-Based Restricted Stock is
forfeited. Certificates for Performance-Based Restricted Stock that vests and
becomes non-forfeitable shall be delivered to Employee or Employee’s
representative as designated by Employee or otherwise credited or delivered to
Employee no later than the December 15th immediately following the end of the
applicable fiscal year. Any Performance-Based Restricted Stock issued or
credited to Employee pursuant to payments of dividends paid on shares of Stock
under Section 5 hereof shall be subject to the same terms as the
Performance-Based Restricted Stock to which the dividends relate.

3.  Nontransferability.

(a) Until the Performance-Based Restricted Stock becomes vested in accordance
with the terms of this Agreement, Employee may not transfer Performance-Based
Restricted Stock or any rights hereunder to any third party other than by will
or the laws of descent and distribution, except for transfers to a Beneficiary
or as otherwise permitted and subject to the conditions under Section 11(b) of
the Plan.

(b) Except as otherwise set forth in Section 8(e) below, Employee may not
transfer any Stock that becomes vested and non-forfeitable upon achievement of
the Performance Goals for the Company’s fiscal years ended September 30, 2009 or
September 30, 2010 or any rights thereunder to any third party (other than the
Company or any subsidiary or affiliate thereof) until on or after October 1,
2011 (with respect to the Stock that becomes vested with respect to the fiscal
year ended September 30, 2009) and on or after October 1, 2012 (with respect to
the Stock that becomes vested with respect to the fiscal year ended
September 30, 2010) other than by will or the laws of descent and distribution,
except for (i) transfers to a Beneficiary or as otherwise permitted before the
Performance-Based Restricted Stock became vested and subject to the conditions
under Section 11(b) of the Plan, or (ii) upon a Change in Control or (iii) after
Employee’s Termination of Employment.

3

 

3



--------------------------------------------------------------------------------



 



(c) Any transfer in violation of this Section 3 will be void and of no effect.

4.  Termination Provisions. The following provisions will govern the vesting and
forfeiture of the Performance-Based Restricted Stock that is outstanding at the
time of Employee’s Termination of Employment (as defined below), unless
otherwise determined by the Committee (subject to Section 8(a) hereof):

(a) Death or Disability. In the event of Employee’s Termination of Employment
due to death or Disability (as defined below), if the Performance Goal for the
Company’s fiscal year in which occurs the Employee’s Termination of Employment
due to death or Disability is achieved as of the Stated Vesting Date for such
fiscal year (or there is a Change in Control during such fiscal year), a
Pro-Rata Portion (as defined below) of such Performance-Based Restricted Stock
that would have become vested and non-forfeitable for such fiscal year if
Employee had continued to be employed by the Company or a Subsidiary from the
Grant Date through the last day of such fiscal year (or until the Change in
Control), to the extent not previously vested, will vest and become
non-forfeitable. Any then-outstanding Performance-Based Restricted Stock that
does not become vested by the Stated Vesting Date for such fiscal year (or, if
earlier, the Change in Control) will be immediately forfeited.

(b) Termination by the Company or Voluntarily by the Employee. In the event of
Employee’s Termination of Employment (i) by the Company for any reason other
than Disability or death or (ii) by Employee voluntarily (other than on
Retirement as defined below), the then-outstanding Performance-Based Restricted
Stock not vested at the date of Employee’s Termination of Employment will be
immediately forfeited.

(c) Retirement. In the event of Employee’s Termination of Employment due to
Retirement (as defined below), if the Performance Goal for the Company’s fiscal
year in which occurs the Employee’s Termination of Employment due to Retirement
is achieved as of the Stated Vesting Date for such fiscal year (or there is a
Change in Control during such fiscal year), Fifty Percent (50%) of a Pro-Rata
Portion (as defined below) of such Performance-Based Restricted Stock that would
have become vested and non-forfeitable for such fiscal year if Employee had
continued to be employed by the Company or a Subsidiary from the Grant Date
through the last day of such fiscal year (or until the Change in Control), to
the extent not previously vested, will vest and become non-forfeitable. Any
then-outstanding Performance-Based Restricted Stock that does not become vested
by the Stated Vesting Date for such fiscal year (or, if earlier, the Change in
Control) will be immediately forfeited.

(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Disability” means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee’s disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement. Only the Company can
initiate a Termination of Employment due to Disability.

(ii) “Pro Rata Portion” means a fraction the numerator of which is the number of
days during the Company’s fiscal year through the date of Employee’s Termination
of Employment and the denominator of which is the number of days in the fiscal
year.

(iii) “Retirement” means the Employee terminates employment at or after age 65,
or at or after age 55 with 20 or more years of service.

4

 

4



--------------------------------------------------------------------------------



 



(iv) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or a Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.

(v) “Termination of Employment” and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary and is not serving
as a non-employee director of the Company or a Subsidiary.

5.  Dividend Equivalents and Adjustments.

(a) Dividend Equivalents. Dividend Equivalents will be credited on
Performance-Based Restricted Stock (other than Performance-Based Restricted
Stock that, at the relevant record date, previously has vested or been
forfeited) and deemed reinvested in additional shares of Performance-Based
Restricted Stock. Dividend Equivalents will be credited as follows, except that
the Company may vary the manner of crediting (for example, by crediting cash
dividend equivalents rather than additional Performance-Based Restricted Stock)
for administrative convenience:

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Performance-Based
Restricted Stock shall be credited to Employee in lieu of payment or crediting
of cash dividend equivalents equal to the number of outstanding
Performance-Based Restricted Stock as of the relevant record date multiplied by
the amount of cash paid per share of Stock in such dividend or distribution
divided by the Fair Market Value of a share of Stock at the payment date for
such dividend or distribution (rounded down to the nearest whole share).

(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional shares of Performance-Based Restricted Stock
shall be credited to Employee as of the payment date for such dividend or
distribution equal to the number of shares of Performance-Based Restricted Stock
credited to the Employee as of the record date for such dividend or distribution
multiplied by the fair market value of such property actually paid as a dividend
or distribution on each outstanding share of Stock at such payment date, divided
by the Fair Market Value of a share of Stock at such payment date (rounded down
to the nearest whole share).

(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
shares of Performance-Based Restricted Stock shall be credited to Employee as of
the payment date for such dividend or distribution or forward split equal to the
number of shares of Performance-Based Restricted Stock credited to the Employee
as of the record date for such dividend or distribution or split multiplied by
the number of additional shares of Stock actually paid as a dividend or
distribution or issued in such split in respect of each outstanding share of
Stock (rounded down to the nearest whole share)

(b) Adjustments. The number of shares of Performance-Based Restricted Stock
credited to Employee shall be appropriately adjusted in order to prevent
dilution or enlargement of Employee’s rights with respect to Performance-Based
Restricted Stock or to reflect any changes in the number of outstanding shares
of Stock resulting from any event referred to in Section 11(c) of the Plan,
taking into account any Performance-Based Restricted Stock credited to Employee
in connection with such event under Section 5 hereof. In furtherance of the
foregoing, in the event of an equity restructuring, as defined in FAS 123R,
which affects the shares of Stock, Employee shall have a legal right to an
adjustment to Employee’s Performance-Based Restricted Stock which shall preserve
without enlarging the value of the Performance-Based Restricted Stock, with the
manner of such adjustment to be determined by the Committee in its discretion.

(c) Risk of Forfeiture and Delivery of Performance-Based Restricted Stock
Resulting from Dividend Equivalents and Adjustments. Performance-Based
Restricted Stock which directly or indirectly results from Dividend Equivalents
on or adjustments to Performance-Based Restricted Stock granted hereunder shall
be subject to the same risk of forfeiture and other conditions as apply to the
granted Performance-Based Restricted Stock to which the Dividend Equivalents or
adjustments relate and will be subject to the same terms as such granted
Performance-Based Restricted Stock.

5

 

5



--------------------------------------------------------------------------------



 



6.  Delivery.

(a) Delivery Date. Performance-Based Restricted Stock granted hereunder that has
become vested, together with any Performance-Based Restricted Stock credited as
a result of Dividend Equivalents or adjustments with respect thereto, may be
evidenced in such manner as the Committee may determine. If certificates
representing Performance-Based Restricted Stock are registered in the name of
Employee, the certificates representing such Performance-Based Restricted Stock
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Performance-Based Restricted Stock or the Stock
that becomes vested and non-forfeitable; the Company shall retain physical
possession of any such certificates; and Employee shall deliver a stock power to
the Company, endorsed in blank, relating to the Performance-Based Restricted
Stock. In lieu of retaining the registered certificates evidencing the
Performance-Based Restricted Stock, the Company may hold the Performance-Based
Restricted Stock in escrow or simply reflect the Performance-Based Restricted
Stock on the Company’s books and records, until Employee’s interest in the
Performance-Based Restricted Stock becomes vested and non-forfeitable or is
otherwise forfeited.

7.  Employee Representations and Warranties Upon Settlement. As a condition to
the grant or vesting of Performance-Based Restricted Stock, the Company may
require Employee to make any representation or warranty to the Company as may be
required under any applicable law or regulation.

8.  Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Performance-Based Restricted Stock, and supersedes any prior agreements or
documents with respect to the Performance-Based Restricted Stock. No amendment
or alteration of this Agreement which may impose any additional obligation upon
the Company shall be valid unless expressed in a written instrument duly
executed in the name of the Company, and no amendment, alteration, suspension or
termination of this Agreement which may materially impair the rights of Employee
with respect to the Performance-Based Restricted Stock shall be valid unless
expressed in a written instrument executed by Employee.

(b) No Promise of Employment. The Performance-Based Restricted Stock and the
granting thereof shall not constitute or be evidence of any agreement or
understanding, express or implied, that Employee has a right to continue as an
officer or employee of the Company or any Subsidiary for any period of time or
at any particular rate of compensation.

(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the State of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.

(d) Fractional Performance-Based Restricted Stock and Shares. The number of
Performance-Based Restricted Stock credited to Employee shall not include any
fractional shares.

6

 

6



--------------------------------------------------------------------------------



 



(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time of vesting of the Performance-Based Restricted Stock, the Company will
reacquire, in accordance with Section 11(d)(i) of the Plan, that number of
shares of Performance-Based Restricted Stock having a value nearest to, but not
exceeding, the amount of income and employment taxes required to be withheld
under applicable laws and regulations, and pay the amount of such withholding
taxes in cash to the appropriate taxing authorities. Employee will be
responsible for any withholding taxes not satisfied by means of such mandatory
withholding and for all taxes in excess of such withholding taxes that may be
due upon vesting. Employee may not make an election under Section 83(b) of the
Code to include in gross income in the year of transfer the amount specified in
Section 83(b) of the Code or under any similar provision of the law unless
expressly permitted by action of the Committee in writing prior to the making of
such election. If the Committee permits Employee to make any such election in
connection with the Performance-Based Restricted Stock, Employee shall notify
the Company of such election within 10 days of filing of the election with the
Internal Revenue Service or other government authority, in addition to complying
with any filing or notification required pursuant to regulations issued under
Section 83(b) of the Code or other applicable provisions, and Employee shall be
responsible to pay for any withholding taxes that may be due upon the Section
83(b) election.

(f) Section 409A. It is intended that the Performance-Based Restricted Stock
granted hereunder be exempt from the requirements applicable to nonqualified
deferred compensation subject to Section 409A of the Code. For purposes of this
Agreement, any action taken hereunder shall be undertaken in a manner that will
not negatively affect the status of the Performance-Based Restricted Stock as
exempt from treatment as nonqualified deferred compensation subject to
Section 409A of the Code unless this action otherwise complies with Section 409A
of the Code to the extent necessary to avoid non-compliance therewith.

(g) Unfunded Obligations. The grant of Performance-Based Restricted Stock and
any provision hereof shall not create in Employee any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for Employee.

(h) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President – Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.

(i) Shareholder Rights. Except to the extent restricted under the terms of this
Agreement or the Plan relating to Performance-Based Restricted Stock, Employee
and any Beneficiary shall have all rights of a shareholder with respect to
outstanding shares of Performance-Based Restricted Stock (including the right to
vote the Stock and to receive dividends thereon, subject to mandatory
reinvestment of the dividends in additional Performance-Based Restricted Stock
as specified herein) covered by this Agreement prior to vesting or forfeiture of
the shares of Performance-Based Restricted Stock as specified herein.

7

 

7



--------------------------------------------------------------------------------



 



Exhibit A

NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Goals and Vesting of Performance-Based Restricted Stock

The number of shares of Performance-Based Restricted Stock for the applicable
fiscal year of the Company set forth in the Agreement may become vested and
non-forfeitable for such fiscal year, subject to the other terms of the
Agreement, if the Company’s “net financial earnings per share” for the
applicable fiscal year equals or exceeds the following.

          Fiscal Year ended September 30:   Net Financial Earnings Per Share  
 
    $  
 
    $  

Determinations of the Committee regarding net financial earnings per share will
be final and binding on Employee. Net financial earnings is a financial measure
not calculated in accordance with generally accepted accounting principals
(“GAAP”), as it excludes all unrealized, and includes certain realized, gains
and losses associated with derivative investments. Net financial earnings means
the net income of the Company excluding unrealized gains or losses on derivative
instruments related to the Company’s unregulated subsidiaries and including
certain realized gains and losses on derivative instruments related to natural
gas that has been placed into storage at the Company. Net financial earnings per
share means net financial earnings of the Company for the fiscal year divided by
a weighted average shares outstanding and calculated on a basic (as opposed to
fully diluted) basis.

8

 

8